           Case 1:18-cv-03202-DKC Document 49 Filed 07/23/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

TONY DEWITT,                                              )
                                                          )
                                         Plaintiff,       )
                                                          )
                v.                                        )        1:18-cv-03202-DKC
                                                          )
WILLIAM RITZ, et. al.,                                    )
                                                          )       Hon. Deborah K. Chasanow
                                         Defendants.      )


                               PARTIES’ JOINT STATUS REPORT
         Plaintiff, Tony Dewitt, by his attorneys, and Defendants William Ritz, Gregory

MacGillivary, and Kevin Turner (“Defendants”), by their attorneys, pursuant to this Court’s

correspondence issued on July 9, 2020, respectfully submit a joint status report,1 stating the

following:

    1.       Defendants filed a motion to dismiss as a litigation sanction on July 22, 2020, and

             propose a briefing schedule of two (2) weeks for a response and two (2) weeks for a

             reply.

    Accordingly, the parties submit the following proposed schedule:


Response Due                                                                        August 5, 2020
Reply Due                                                                           August 19, 2020




1
  As for the status of discovery, Defendants have issued Interrogatories (served February 18, 2020),
Requests for Production of Documents (served February 18, 2020), and Requests for Admission of Facts
(served February 27, 2020) and despite attempts to follow-up, Plaintiff has not responded to any of
Defendants’ discovery requests as of this date. New counsel for the Plaintiff has been assigned to the file
and responses will be forthcoming. Due to COVID-19 there were substantial business interruptions at to
office of counsel for the Plaintiff and a general inability to meet with clients in person, including this
Plaintiff.

                                                      1
         Case 1:18-cv-03202-DKC Document 49 Filed 07/23/20 Page 2 of 2




Date: July 23, 2020                                  Respectfully Submitted,


                                                     /s/ Robert E. Joyce
                                                     Robert E. Joyce
                                                     Charles Henry Edwards, IV
                                                     Law Office of Barry R. Glazer, LLC
                                                     P.O. Box 27166
                                                     1010 Light Street
                                                     Baltimore, MD 21230
                                                     14439045706
                                                     Fax: 410-547-0036
                                                     rejoycelaw@aol.com
                                                     charles.edwards@robinhoodlawyers.com

                                                     Counsel for the Plaintiff

                                                     /s/ Shneur Nathan
                                                     Shneur Nathan, Bar No. 20707
                                                     Avi T. Kamionski, Bar No. 20703
                                                     Mayer Engelsberg, Bar ID 21105
                                                     Nathan & Kamionski LLP
                                                     201 N. Charles St., Suite 1202
                                                     Baltimore, MD 21201
                                                     Phone: (410) 885-4349
                                                     Fax: (952) 658-3011
                                                     snathan@nklawllp.com
                                                     akamionski@nklawllp.com
                                                     mengelsberg@nklawllp.com

                                                     Counsel for Defendants



                                CERTIFICATE OF SERVICE
         I hereby certify that I electronically filed the foregoing document with the Clerk of the
Court using the CM/ECF system, which sent electronic notification of the filing on the same day
to all counsel of record.
                                                     /s/ Robert E. Joyce
                                                     Robert E. Joyce


                                                2
